NO. 07-08-0189-CV

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 AUGUST 26, 2008
                         ______________________________

                         BERGMAN OIL & GAS, INC. AND
                 PETCO PETROLEUM CORPORATION, APPELLANTS

                                            V.

    CURTIS STEAM SERVICE, INC. AND CURTIS WELL SERVICE, APPELLEES
                  _________________________________

                FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                   NO. 32,111; HONORABLE LEE WATERS, JUDGE
                        _______________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               ON MOTION TO DISMISS


       Appellants, Bergman Oil & Gas, Inc. and Petco Petroleum Corporation, perfected

an appeal from the trial court’s judgment. Appellants have now filed a motion to dismiss

their appeal.    Finding the motion complies with the requirements of Texas Rule of

Appellate Procedure 42.1(a), we dismiss the appeal. Further, the court will tax costs

against appellants. TEX . R. APP. P. 42.1(d).
      Having disposed of this appeal at the appellants’ request, we will not entertain a

motion for rehearing and our mandate shall issue forthwith.




                                        Mackey K. Hancock
                                             Justice




                                           2